Citation Nr: 0018872	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left knee with damage to Muscle Group 
XIV, currently rated 10 percent disabling.  

2.  Entitlement to a compensable evaluation for 
thrombophlebitis of the right leg prior to January 12, 1998.  

3.  Entitlement to an increased evaluation for 
thrombophlebitis of the right leg, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from May 1968 to 
May 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

Because the RO granted a 10 percent evaluation for the 
appellant's thrombophlebitis of the right leg during the 
pendency of his claim but assigned an effective date that was 
subsequent to the date of claim, the Board will consider 
whether the appellant was entitled to a compensable 
evaluation for the disorder prior to the effective date, as 
well as whether he is entitled to an evaluation higher than 
the currently assigned 10 percent rating.  

In two March 2000 statements, the appellant appears to raise 
the issues of entitlement to secondary service connection for 
arthritis in the left knee and right foot disability.  These 
issues are referred to the RO for appropriate action because 
they have not been developed by the RO, and they are not 
inextricably intertwined with the current claim.  See Flash 
v. Brown, 8 Vet. App. 332 (1995).


FINDINGS OF FACT

1.  Residuals of a shrapnel wound to the left knee with 
damage to Muscle Group XIV are manifested by pain, crepitus, 
painful range of knee motion, normal medial and collateral 
ligaments, essentially normal knee strength, and nontender 
scars.   

2.  Residuals of thrombophlebitis of the right leg were not 
manifested by persistent, moderate swelling prior to January 
12, 1998.  

3.  Residuals of thrombophlebitis of the right leg are 
currently manifested by pain and intermittent edema after 
prolonged standing or walking, which are relieved by 
elevation of the extremity and compression hosiery.  

4.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
related to his left knee or right leg so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shrapnel wound to the left knee 
with damage to Muscle Group XIV are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5314 (1999).  

2.  The schedular criteria for a compensable evaluation for 
thrombophlebitis of the right leg, prior to January 12, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7121 (effective prior to 
January 12, 1998).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for thrombophlebitis of the right leg are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7121 (1999).  

4.  Application of extraschedular provisions for the 
appellant's left knee and right left disabilities is not 
warranted.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims have been properly developed.  There 
is no indication of any additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Residuals of a Shrapnel Wound to the Left Knee

The appellant asserts that his residuals of a shrapnel wound 
to the left knee, which include damage to Muscle Group XIV, 
are more severely disabling than currently evaluated because 
he experiences pain in the knee from walking, having pressure 
applied to it, or just sitting, and the knee occasionally 
gives way.  

Service medical records show that the appellant was injured 
by a hand grenade in March 1969, sustaining shrapnel wounds 
to the left forearm and left knee area.  The wounds to the 
left knee consisted of a 3 by 5 cm. wound at the lateral 
aspect of the knee and a 1 by 2 cm. wound at the medical 
aspect of the knee.  Secondary closure of the wounds was 
performed, and it was reported that the wounds healed well 
postoperatively.  Records dated in July 1969 show complaints 
of pain associated with the left knee, with no restriction of 
motion found and well-healed surgical scars noted in the 
medial and lateral aspect of the left knee.  

Following service, the appellant did not have any significant 
complaints involving his left knee for many years.  An April 
1995 VA medical examination noted crepitus in the left 
patella, with normal range of motion in the left knee.  

At a June 1995 VA muscles examination, the appellant 
complained of pain in his left knee.  He stated that the knee 
felt like it "pops and cracks," that it "swells up," and 
that it would sometimes give way, causing him to feel as if 
he was going to fall.  On physical examination, the appellant 
reported pain in the left knee and left thigh muscle.  There 
was no evidence of muscle herniation.  Crepitus was heard in 
the left knee, and there were two non-adhesive scars in the 
left knee area- a large five-inch, nontender scar on the 
lateral aspect, and a two-inch, nontender scar on the medical 
aspect.  The appellant complained of pain on flexion of the 
knee, but not on extension of the knee, nor on abduction or 
adduction of the left leg.  Tissue loss was reported in the 
left thigh, and the examination opined that there was 
probable tendon damage but that he was not sure of that.  
Strength in the left knee was described as essentially 
normal.  An X-ray of the left knee revealed a 3 by 1 cm. 
metallic fragment in the soft tissue structures, medial 
aspect, of the proximal left tibia.  The diagnosis was left 
knee pain secondary to traumatic injury.  The VA physician 
also performed a joints examination of the appellant's left 
knee in June 1995, at which time the appellant expressed pain 
on flexion and extension of the knee.  Crepitus and swelling 
were reported in the knee, which was noted to be slightly 
edematous.  A similar diagnosis of left knee pain secondary 
to traumatic injury was reported.  

At an October 1996 VA muscles examination, marked pain and 
tenderness were noted over the left patella.  Two scars were 
identified in the left knee area- a 1 by 11 cm. linear scar 
at the lateral border of the left patella, and a 1 by 7 cm. 
linear scar at the medial condyle, posterior to the other 
scar.  Circumference measurements showed that suprapatellar 
was 38 cm. on the left and 39 cm. on the right, that mid-
thigh was 46 cm. on the left and 47 cm. on the right, and 
that mid-calf was 52 cm. on the left and 51 cm. on the right.  

At an October 1996 VA joints examination, the appellant 
stated that his left knee would give out, causing him to 
fall, and that he could only climb stairs slowly and by 
dragging one foot.  Physical examination revealed that the 
left patella was tender to pressure and percussion.  There 
was left peri-patella tenderness.  The left anterior cruciate 
ligament was slightly lax.  Flexion in the left knee was to 
140 degrees, while extension in the knee was to 0 degrees.  
An X-ray of the left knee was normal except for shrapnel 
fragments overlying the lateral condyle of the knee and a 1 
by 3 mm. fragment over the medial aspect of the proximal left 
tibia.  The diagnosis was multiple fragment wounds with 
remaining fragments in situ.  

An August 1998 VA outpatient record noted that the 
appellant's left knee was painful and stiff, with the 
appellant reporting that the pain increased with weight-
bearing on the knee.  There was full range of motion, pain 
with movement (straightening), and no locking.  The Drawer 
sign was normal, as were the medial and collateral ligaments 
of the knee.  The assessment was probable torn cartilage.  A 
September 1998 VA outpatient record included a similar 
assessment.  

Service connection was granted for the residuals of a 
shrapnel wound to the left knee with damage to Muscle Group 
XIV by an August 1972 rating decision, which assigned a 10 
percent evaluation under Diagnostic Code 5314 from May 2, 
1972.  

Injury to Muscle Group XIV, involving the anterior thigh 
group of muscles, is evaluated as to disability affecting the 
following functions: extension of the knee; simultaneous 
flexion of the hip and flexion of the knee; tension of the 
fascia lata and iliotibial (Maissiat's) band, acting with 
Muscle Group XVII in postural support of the body; acting 
with the hamstrings in synchronizing the hip and the knee.  A 
40 percent evaluation is assigned for severe disability, a 30 
percent evaluation is assigned for moderately severe 
disability, a 10 percent evaluation is assigned for moderate 
disability, and a noncompensable evaluation is assigned for 
slight disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.

In July 1997, during the pendency of the appeal, the rating 
criteria for muscle injuries were revised, and the RO 
readjudicated the claim under the revised criteria in the 
most recent supplemental statement of the case of February 
2000.  However, since there are no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the ratings pertaining to the 
appellant's gunshot wound residuals of the left knee (Code 
5314), neither the old nor the new criteria are "more 
favorable" to the appellant.  Therefore, it is not necessary 
for the Board to have separate findings of fact, conclusions 
of law and statements of reasons or bases applying both the 
pre- and post-amendment versions.  Cf. VAOPGCPREC 3-2000, 65 
Fed. Reg. 34532 (May 30, 2000) (General Counsel held that 
unless it is clear from facial comparison, separately apply 
the pre-amendment and the post-amendment version to determine 
which version is more favorable).

The evidence shows that the appellant has full range of 
motion, normal medial and collateral ligaments, and 
essentially normal strength in his left knee, albeit with 
some crepitus and pain.  After careful and thorough review of 
the clinical findings, the Board finds that the appellant's 
residuals of a shrapnel wound to the left knee are manifested 
by no more than moderate disability.  Hence, a higher 
schedular evaluation is not merited under Diagnostic Code 
5314.  

The Board has considered whether the scars associated with 
the shrapnel wound to the left knee result in pain, 
tenderness, or limitation of function so as to warrant a 
separate compensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, or 7805.  However, the evidence 
does not establish that there is pain, tenderness, 
ulceration, or limitation of function associated with the 
scars such that would justify a separate evaluation for these 
scars, as to do so would effectively violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14 given that the 
overall disability picture is not shown by the medical 
evidence to reflect more than a moderate degree of disability 
for VA purposes under Code 5314, as described above.  Cf. 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran was 
entitled to three separate 10 percent ratings for 
disfigurement under Diagnostic Code 7800, tender and painful 
scars under Diagnostic Code 7804, and interference with 
mastication under Diagnostic Code 5325).  The Court has 
stated that a scar is not a compensable condition unless the 
veteran experiences some complications with the scar.  Chelte 
v. Brown, 10 Vet. App. 268, 272 (1997).  In this case, the 
medical evidence does not show residual complications from 
the gunshot wound scars to the appellant's left knee.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and weakness in his 
left knee, the Board does not find that such pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned.  The evidence indicates that the range of motion in 
the knee is normal, as are the knee ligaments.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's residuals of a shrapnel wound 
to the left knee with damage to Muscle Group XIV on the basis 
of functional disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's gunshot wound disability of the left knee is not 
inadequate.  As the schedular criteria provide a basis to 
award increased compensation in this case for this 
disability, it does not appear that the appellant has an 
"exceptional or unusual" disability of the left knee.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his left knee disability.  In addition, 
there appears to be no specific evidence of "marked 
interference" in employment as a result of this disability 
beyond that contemplated by the regular schedular standards.  
Thus, in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above that 
assigned, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 55.
II.  Thrombophlebitis of the Right Leg

The appellant claims that he should be assigned a higher 
disability evaluation for his thrombophlebitis of the right 
leg because he experiences cramps in the leg, swelling in the 
leg and ankle by the end of each workday, and aching and 
fatigue in leg, even though he wears TED support hose.  

As noted above, the Board must review this claim as to 
whether a compensable evaluation was warranted prior to 
January 12, 1998, and whether an evaluation greater than 10 
percent is currently warranted.  

Service medical records show that the appellant was 
hospitalized from May to June 1970 for treatment of 
superficial thrombophlebitis of the right calf.  A June 1970 
examination reported a diagnosis of resolving 
thrombophlebitis of the right lower leg.  The appellant's 
separation examination in April 1972 noted a history of 
superficial thrombophlebitis, no sequela.  

At the April 1995 VA medical examination, right lymphedema 
was noted with the popliteal space edematous.  

A VA arteries examination was performed in June 1995.  At 
that time, the appellant complained of pain and edema in his 
right leg, with increased edema on standing, and cramps at 
night.  He gave a history of phlebitis in his right leg in 
service and approximately five years ago, with treatment 
involving antibiotics and anticoagulants.  He indicated that 
he was not currently on an medications for his 
thrombophlebitis.  Physical examination revealed varicosities 
in the right popliteal area.  The area of skin at the mid-
calf of the right lower extremity was dusky and bluish.  
Blood pressure was 125/85.  There was diminished pulse in the 
right popliteal area and diminished right pedal edema.  The 
skin was warm to the touch in the right calf area, and there 
were no paresthesia or cardiac involvement.  Capillary refill 
was within normal limits.  Peripheral pulses were positive 
except for the right popliteal and right pedal pulses.  The 
diagnosis was status post phlebitis and varicosities in the 
right popliteal area.  

VA outpatient records, dated in 1995 and 1996, show that the 
appellant was seen for complaints involving his right leg.  
While he complained of swelling in his right leg in September 
1995, especially around the ankle, the record indicated that 
there was no swelling that morning.  The appellant reported 
that the swelling in his right lower extremity was 
progressive throughout the day.  The impression was venous 
deficiency in the right leg.  In June 1996, the right calf 
was noted to be warm to the touch, and there was slight 
tenderness associated with the varicosities in the right 
popliteal area.  Posterior tibial and dorsalis pedal pulses 
were palpable.  Both feet were warm without discoloration and 
blanched well.  There were no bruits.  The impression was 
superficial thrombophlebitis with varicosities, and a support 
hose was recommended.  The next day, the appellant reported 
that he felt much better with support hose.  He indicated 
that he still had a pretty good amount of pain but wanted to 
go on his vacation.  The right leg was tender and warm to the 
touch, there was no erythema, and posterior tibial and 
dorsalis pedal pulses were 2+ bilaterally.  

The October 1996 VA muscles examination revealed large, 
tortuous varicose veins in the popliteal spaces bilaterally, 
with the left popliteal cluster extending down to the 
posterior mid calf.  The diagnosis was marked varicosities of 
the popliteal spaces and the left calf.  

The October 1996 VA joints examination noted that the 
appellant complained of nocturnal cramps in the right calf, 
and that he claimed his right leg and foot would get so heavy 
that he was unable to walk.  He stated that walking 
aggravated the pain in both legs.  Physical examination 
revealed that the right leg was slightly edematous, secondary 
to phlebitis and cellulitis, with no deformities noted.  The 
diagnosis was residuals of venous thrombosis of the right 
lower extremity.  

A January 1998 VA outpatient record shows that the appellant 
complained of pain in his right leg.  It was reported that he 
was wearing a TED hose and that there was no increase in 
edema in the right leg.  Deep tendon reflexes were good in 
the right lower extremity.  The appellant indicated that 
lying down and sitting made his right leg pain better while 
walking made it worse.  He also stated that Ibuprofen helped 
somewhat.  

Service connection was granted for thrombophlebitis of the 
right leg by a February 1996 rating decision, and a 
noncompensable evaluation was assigned under Diagnostic Code 
7121 from May 2, 1972.  An October 1999 rating decision 
granted a 10 percent evaluation for the thrombophlebitis from 
January 12, 1998, based on new rating criteria for 
cardiovascular diseases that became effective that date.  
Under the criteria for evaluating diseases of the 
cardiovascular system that were effective prior to January 
12, 1998 (old criteria), phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions, is assigned a 100 percent 
evaluation when there is massive board-like swelling, with 
severe and constant pain at rest.  When thrombophlebitis is 
manifested by persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation, cyanosis, eczema or ulceration, a 60 percent 
evaluation is assigned.  For persistent swelling of the leg 
or thigh, which is increased on standing or walking 1 or 2 
hours, and is readily relieved by recumbency, with moderate 
discoloration, pigmentation and cyanosis, a 30 percent 
evaluation is assigned.  When there is persistent, moderate 
swelling of a leg not markedly increased on standing or 
walking, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121, effective prior to January 12, 
1998.

After reviewing the evidence dated prior to January 12, 1998, 
the Board has concluded that those clinical findings do not 
demonstrate that the appellant had the persistent, moderate 
swelling associated with the residuals of thrombophlebitis in 
his right leg so as to warrant a compensable evaluation under 
the criteria of Diagnostic Code 7121 that were in effect 
prior to January 12, 1998.  In particular, while the 
appellant complained of edema in the right leg, he reported 
in September 1995 that the swelling would develop as the day 
progressed.  No swelling was noted at the time of the 
September 1995 VA medical treatment.  He also indicated in 
June 1996, after receiving TED hose for his thrombophlebitis, 
that he felt much better with the support hose.  At the 
October 1996 VA joints examination, the right leg was 
slightly edematous.  The January 1998 VA outpatient record 
noted no increased edema in the right leg.  Absent clinical 
evidence of persistent and moderate edema in the right leg at 
any time prior to January 12, 1998, the Board is unable to 
identify a basis to grant a compensable evaluation prior to 
that date.  

Because the appellant's claim of entitlement to an increased 
evaluation for his thrombophlebitis of the right leg was 
initiated before the rating criteria for evaluating 
cardiovascular disorders was changed on January 12, 1998, the 
Board will review the claim for a current evaluation greater 
than 10 percent under both sets of criteria in order to 
accord him evaluation under the set of criteria that is more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Under the criteria for evaluating cardiovascular diseases 
that became effective January 12, 1998 (new criteria), post-
phlebitic syndrome of any etiology is assigned a 100 percent 
evaluation when there is massive board-like edema with 
constant pain at rest.  If there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is assigned.  
For persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration, a 40 percent evaluation 
is assigned.  If there is persistent edema that is 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, a 20 percent 
evaluation is assigned.  When there is intermittent edema of 
an extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery, a 10 evaluation is 
assigned.  When there are asymptomatic palpable or visible 
varicose veins, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7121, effective January 
12, 1998.  

The evidence does not show that the appellant experiences 
persistent edema.  As noted above, he has indicated that his 
swelling develops as the day progresses.  He also reported in 
January 1998 that lying and sitting down made the pain in his 
right leg better, as opposed to walking which made it worse.  
Based on the clinical findings and the appellant descriptions 
of his symptoms, the Board finds that he currently has 
intermittent edema with aching and fatigue in his right leg 
after prolonged standing or walking, and that those symptoms 
are relieved by elevation of the extremity and the use of 
compression hosiery.  Absent objective clinical findings that 
show he experiences persistent edema in his right leg that is 
incompletely relieved by elevation of extremity, a higher 
evaluation is not warranted under the criteria that was 
effective prior to January 12, 1998.  Because he is not shown 
to have persistent swelling, along with moderate 
discoloration, pigmentation and cyanosis, of the right leg, a 
higher evaluation is not warranted under the criteria that 
became effective January 12, 1998.  

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1999) was warranted, but concluded that such 
action was not supported by the facts.  The Board agrees.  
The criteria governing whether a case should be referred for 
such consideration has been detailed above in this decision.  
The schedular evaluation in this case is not found to be 
inadequate.  As discussed above, the medical evidence does 
not reflect that the appellant's thrombophlebitis disability 
has increased in severity above the present rating level of 
10 percent notwithstanding the fact that the schedular 
criteria provide higher disability ratings.  Thus, it does 
not appear that the appellant has an "exceptional or 
unusual" disability.  Moreover, there is no evidence that 
suggests that he has an exceptional disability picture as 
manifested by related factors such as interference with 
employment or frequent hospitalizations.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1999).



................(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

An increased rating above 10 percent is denied for residuals 
of a shrapnel wound to the left knee with damage to Muscle 
Group XIV.

A compensable evaluation is denied for thrombophlebitis of 
the right leg prior to January 12, 1998.

An increased evaluation above 10 percent for his 
thrombophlebitis after January 12, 1998, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

